                                                                          Page 1 of 2
                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

JOHN MICHAEL HASKEW,

      Plaintiff,

v.                                           CASE NO. 3:20cv1435-MCR-EMT

ELIZABETH WARREN, CLERK,

     Defendant.
__________________________/

                                    ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on

February 28, 2020. ECF No. 9. Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation, ECF No.

             9, is adopted and incorporated by reference in this Order.
                                                                           Page 2 of 2
       2.     Plaintiff’s claims are DISMISSED with prejudice for failure to state

a plausible claim for relief under 28 U.S.C. § 2241 or 28 U.S.C. § 1331.

       3.     All pending motions are DENIED as moot.

       4.     The clerk of court is directed to enter judgment accordingly and close

the case.

       DONE AND ORDERED this 8th day of April 2020.



                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:20cv1435-MCR-EMT
